
	
		II
		111th CONGRESS
		1st Session
		S. 228
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2009
			Mr. Bingaman (for
			 himself and Mr. Akaka) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to permit
		  States, at their option, to require certain individuals to present satisfactory
		  documentary evidence of proof of citizenship or nationality for purposes of
		  eligibility for Medicaid, and for other purposes.
	
	
		1.State option to require
			 certain individuals to present satisfactory documentary evidence of proof of
			 citizenship or nationality for purposes of eligibility for Medicaid
			(a)In
			 generalSection 1902(a)(46)
			 of the Social Security Act (42 U.S.C. 1396a(a)(46)) is amended—
				(1)by inserting
			 (A) after (46);
				(2)by adding
			 and after the semicolon; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)at the option of the State and subject
				to section 1903(x), require that, with respect to an individual (other than an
				individual described in section 1903(x)(1)) who declares to be a citizen or
				national of the United States for purposes of establishing initial eligibility
				for medical assistance under this title (or, at State option, for purposes of
				renewing or redetermining such eligibility to the extent that such satisfactory
				documentary evidence of citizenship or nationality has not yet been presented),
				there is presented satisfactory documentary evidence of citizenship or
				nationality of the individual (using criteria determined by the State, which
				shall be no more restrictive than the criteria used by the Social Security
				Administration to determine citizenship, and which shall accept as such
				evidence a document issued by a federally recognized Indian tribe evidencing
				membership or enrollment in, or affiliation with, such tribe (such as a tribal
				enrollment card or certificate of degree of Indian blood, and, with respect to
				those federally recognized Indian tribes located within States having an
				international border whose membership includes individuals who are not citizens
				of the United States, such other forms of documentation (including tribal
				documentation, if appropriate) that the Secretary, after consulting with such
				tribes, determines to be satisfactory documentary evidence of citizenship or
				nationality for purposes of satisfying the requirement of this
				subparagraph));
						.
				(b)Limitation on
			 waiver authorityNotwithstanding any provision of section 1115 of
			 the Social Security Act (42 U.S.C. 1315), or any other provision of law, the
			 Secretary of Health and Human Services may not waive the requirements of
			 section 1902(a)(46)(B) of such Act (42 U.S.C. 1396a(a)(46)(B)) with respect to
			 a State.
			(c)Conforming
			 amendmentsSection 1903 of such Act (42 U.S.C. 1396b) is
			 amended—
				(1)in subsection
			 (i)—
					(A)in paragraph
			 (20), by adding or after the semicolon;
					(B)in paragraph
			 (21), by striking ; or and inserting a period; and
					(C)by striking
			 paragraph (22); and
					(2)in subsection
			 (x)—
					(A)by striking
			 paragraphs (1) and (3);
					(B)by redesignating
			 paragraph (2) as paragraph (1);
					(C)in paragraph (1),
			 as so redesignated, by striking paragraph (1) and inserting
			 section 1902(a)(46)(B); and
					(D)by adding at the
			 end the following new paragraph:
						
							(2)In the case of an individual
				declaring to be a citizen or national of the United States with respect to whom
				a State requires the presentation of satisfactory documentary evidence of
				citizenship or nationality under section 1902(a)(46)(B), the individual shall
				be provided at least the reasonable opportunity to present satisfactory
				documentary evidence of citizenship or nationality under this subsection as is
				provided under clauses (i) and (ii) of section 1137(d)(4)(A) to an individual
				for the submittal to the State of evidence indicating a satisfactory
				immigration
				status.
							.
					2.Clarification of
			 rules for children born in the United States to mothers eligible for
			 MedicaidSection 1903(x) of
			 such Act (42 U.S.C. 1396b(x)), as amended by section 1(c)(2), is
			 amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (C), by striking or at the end;
				(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(C)by inserting
			 after subparagraph (C) the following new subparagraph:
					
						(D)pursuant to the application of section
				1902(e)(4) (and, in the case of an individual who is eligible for medical
				assistance on such basis, the individual shall be deemed to have provided
				satisfactory documentary evidence of citizenship or nationality and shall not
				be required to provide further documentary evidence on any date that occurs
				during or after the period in which the individual is eligible for medical
				assistance on such basis); or
						;
				and
				(2)by adding at the end the following new
			 paragraph:
				
					(3)Nothing in subparagraph (A) or (B) of
				section 1902(a)(46), the preceding paragraphs of this subsection, or the
				Deficit Reduction Act of 2005, including section 6036 of such Act, shall be
				construed as changing the requirement of section 1902(e)(4) that a child born
				in the United States to an alien mother for whom medical assistance for the
				delivery of such child is available as treatment of an emergency medical
				condition pursuant to subsection (v) shall be deemed eligible for medical
				assistance during the first year of such child’s
				life.
					.
			3.Effective
			 date
			(a)Retroactive
			 applicationThe amendments made by this Act shall take effect as
			 if included in the enactment of the Deficit Reduction Act of 2005 (Public Law
			 109–171; 120 Stat. 4).
			(b)Restoration of
			 eligibilityIn the case of an individual who, during the period
			 that began on July 1, 2006, and ends on the date of enactment of this Act, was
			 determined to be ineligible for medical assistance under a State Medicaid
			 program solely as a result of the application of subsections (i)(22) and (x) of
			 section 1903 of the Social Security Act (as in effect during such period), but
			 who would have been determined eligible for such assistance if such
			 subsections, as amended by sections 1 and 2, had applied to the individual, a
			 State may deem the individual to be eligible for such assistance as of the date
			 that the individual was determined to be ineligible for such medical assistance
			 on such basis.
			
